DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April, 2022 has been entered.
 Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 26 April, 2022, with respect to the 35 USC 103 rejections of claims 1-20 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the prior art rejections as pertain to the claims as amended were persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims and/or do not predate the application (each reference below notes one or more key differences between the closest prior art and the amended claims):

US 20100265323 A1 [closest art]: “The present disclosure includes systems and techniques relating to focusing in automated microscope systems. In general, in one implementation, the technique includes obtaining an image of at least a portion of a scan region, analyzing the image to find an area in the image representing a sample, determining a nature of the sample at a selected focus point location in the area in the image, selecting an automated focusing process for use at the selected focus point location based on the determined nature of the sample at the selected focus point location, and focusing the selected automated focusing process. The selecting can include selecting different automated focusing processes for different focus point locations based on different tissue characteristics at the locations.” “. A focus technique can be chosen, based on various parameters derived from a low-magnification image of that location. In this manner, a technique most suited for focusing on a particular sample or portion of sample can be used” “Microscope imaging system 100 can set operating parameters that can then be used to enhance the operation of subsequent operations and improve the confidence of the resulting focal plane 290. Operating parameters can include functions, constants or inputs, which can be derived from rules-of-thumb that are based upon prior knowledge and attributes of the microscope slide 220, cover slip 240, or sample 230. For example, parameters may include the expected specimen color, size, features, or distribution, and may also be related to the test being run. Parameters may also include microscope slide 220, cover slip 240, or sample 230 thickness” “In general, image analysis can be performed at 325 to determine which focusing method to use at that location. This image analysis can look for features of the sample in the image (e.g., edginess) that correspond to the manner in which the focusing technique works (e.g., a focusing method that looks for sharp edges). Many features, including color, size, features or distribution, can be used. For example, the image can have three color plains (e.g., red, blue, green), and the system can perform a Fast Fourier Transform (FFT) on each respective color plane to find the one with more power, which color plane can then be used for later Z-axis focusing. Other examples include, (1) doing a two dimensional FFT on the image (e.g., on a portion of the original low power image or a higher power image acquired for analysis) to determine in which direction the sample has significant frequency components at the location, and thus to determine in which direction to perform one dimensional FFT during the Z-axis focusing; or (2) looking at the total amount of high frequency components in the image to determine whether to perform an FFT-based focusing method (suitable even without significant high frequency components) or a Laplacian-based focusing method (suitable when significant high frequency components are present)” [while the invention describes “many focal planes”, determining tissue thickness to determine parameters, and describes multiple processes such as different FFTs, as the reference does not specifically use thickness to ascertain if the attribute extends beyond a single focal plane and translating this determination into selecting from among several 3D processes, this is not sufficient to disclose the current claims]

US 20150358533 A1: “If the uppermost plane of the plurality of focal planes (four planes in this embodiment) is the reference plane, an average value of the z positions on the surface of the specimen, for example, can be the z reference position. If the center plane of the plurality of focal planes (second or third plane in the case of four planes) is the reference plane, the center value in the range where the specimen exists in the z direction can be the z reference position. The y scanning position is determined based on the range where the specimen exists in the xy plane. It is preferable that the y scanning position is set such that the specimen is included in the pre-imaging area as much as possible. For example, the range where the specimen exists in the x direction (width in the x direction) is evaluated for a plurality of y coordinates, and the y coordinate where the width in the x direction is widest is selected for the y scanning position. In other words, the pre-imaging area is disposed in accordance with the portion of the specimen where the width in the x direction is widest. Alternatively, the center coordinate in the range where the specimen exists in the y direction may be selected for the y scanning direction” The pre-imaging may be repeated while changing the in-focus determination criteria of a contrast value, edge detection or the like. If priority is assigned to high-speed processing (decreasing the pre-processing time), an in-focus position (optimum position reference point) may always be determined in the images acquired by one pre-imaging execution, without performing the redisposing processing in step S913. If the optimum position reference point is acquired, the system control unit 130 determines an optimum position of each of the imaging elements 1151 to 1154 based on the optimum position reference point and the profile data, and disposes all the imaging elements 1151 to 1154 again (step S911: second disposing step). Then the system control unit 130 sends the imaging execution instruction to each of the imaging elements 1151 to 1154, and executes the actual imaging (step S912: second imaging step)” [this uses the number of focal planes to determine which initial depth value to use, but there is only the one 3D process described, therefore there cannot be a selecting between multiple processes happening as a result of these planes]

US 20160277675 A1: This disclosure relates to a system and method for producing reflective light comprising a parabolic mirror, a system and method for producing reflective light comprising a digital light-processing chip, a system and method for producing transmitted light using a digital light processing chip, an improved method for adjusting white balance, a system and method for controlling a specimen scanner remotely, a system and method for scanning a specimen into a focus-stacked scan, a system and method for scanning a specimen into a multi-dimensional scan, and an improved pyramidal file structure and method of use. In one embodiment, a method for scanning the specimen to create a multidimensional scan can comprise illuminating a specimen with a light and dividing the specimen into a plurality of regions. The specimen can comprise a topography. The depths of the topography can be variable along a z-axis. Each of the regions can comprise a minimum depth and a maximum depth. The topography is between the minimum depth and the maximum depth. The method can also comprise sampling each of the regions at a plurality of focal planes orthogonal to the z-axis by capturing, at each focal plane, an image of the region. The image can be focused on the focal plane. Lastly, the method can comprise stitching together the images into a dimensional image for each of the focal planes. [this reference does not translate the focal planes into determining which processes to adjust from among the white balance or image stitching techniques]

US 20210295482 A1: This limitation is particularly acute in the analysis of thick tissue specimens (e.g., those that are thicker than the depth of field of a microscope objective) or uneven tissue specimens, since the entire specimen cannot be imaged in a single focal plane. The three-dimensional character of such specimens requires constant refocusing to observe cells at various contours of the sample. As a result, the pathologist does not see the whole sample in focus, limiting the pathologist's ability to recognize subtle diagnostic features that expand over several focal planes. It is another object of the invention to determine a plurality of optimal focal planes for different segments of the biological sample and obtain image objects from the plurality of the optimal focal planes to generate a digital composite image [reference is not using this number of planes to determine which 3D process to use]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661